Landis, Judge:
The protests listed in schedule “A,” aim exed hereto and made a part hereof, have been submitted for decision on the following stipulation of counsel for the parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “S” and checked RS (Examiner’s Initials) by Examiner Rubin Sokoloff (Examiner’s Name) on the invoices covered by the protests enumerated above, and assessed with duty at 10 cents per dozen pieces plus 45 per centum ad valorem, as tableware, under the provisions of paragraph 212, Tariff Act of 1930, as modified, and claimed to be properly classifiable at only 45 per centum ad valorem under the same paragraph, consist of chinaware cups and saucers which are not, in fact, chiefly used as tableware, but are chiefly used as souvenir articles, and which do not contain 25 per centum or more of calcined bone.
That the protest is limited to the items marked with the letter “S”, as aforesaid, and to the claim that such articles are properly classifiable as decorated or ornamented chinaware other than tableware, with duty at the rate of 45 per centum ad valorem under Paragraph 212, Tariff Act of 1930, as modified by the Japanese Protocol to the General Agreement on Tariffs and Trade, T.D. 53865, supplemented by Presidential Proclamation T.D. 53877, and abandoned as to all other items and all other claims, and the protests are submitted on this stipulation.
Accepting the stipulation as a statement of facts, we find and hold, as alleged by the plaintiff, the items of merchandise marked “S” and initialed RS by Examiner Rubin Sokoloff on the invoices, to be properly dutiable as decorated chinaware, other than tableware, not containing 25 per centum or more of calcined bone, under paragraph 212 of the Tariff Act of 1930, as modified by the Protocol of Terms of Ac*99cession by Japan to the General Agreement on Tariffs and Trade (T.D. 53865), supplemented by Presidential proclamation (T.D. 53877), at the rate of 45 per centum ad valorem.
To the extent indicated the specified claim in these suits is sustained. All other claims as to all other merchandise, having been abandoned, are dismissed.
Judgment will be rendered accordingly.